La Fetra, Ch. J.
This is an application for reargument of a motion decided on March 31, 1933, by Mr. Justice Koch of this court. The motion was made in behalf of the plaintiff to substitute an attorney in the place and stead of his then attorney of record. The motion was granted and resulted in an order for substitution of attorneys which provided for the lien of the original attorney of record. After the entry of the order upon that motion Mr. Justice Koch resigned as a justice of this court and was duly appointed a justice of the Supreme Court of the State of New York, First Department. The power of Justice Koch in respect to this motion terminated upon his resignation as a justice of this court, and I am without authority to reconsider the motion. (Civ. Prac. Act, §§ 78 and 79; Matter of Mayor, etc., of New York, 139 N. Y. 140; Van Bel Co., Inc., v. Board of Education, 142 Misc. 492.) Motion for reargument is denied, with costs. Short form order entered.